DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The instant claims are the national stage entry of PCT/US19/13462 filed 14 January 2019. Acknowledgement is made of the Applicant’s claims of domestic priority to provisional US application 62/616,549 filed 12 January 2018.

Examiner’s Note
Applicant's amendments and arguments filed 8 September 2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 8 September 2022, it is noted that claims 1 and 14 have been amended and claim 29 newly added. Support can be found in the claims as originally filed and the specification at (pg 12, lns 4-11). No new matter has been added.

Election/Restrictions
The Applicant has elected the following compound as the elected species of Formula (I):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Status of the Claims
Claims 2, 7-8, 10, 14-24, 26-27, and 29 are pending.
Claims 15-22, 24, and 26-27 are withdrawn.
Claims 2, 7-8, 10, 23, and 29 are rejected.
Claim 14 is allowable.

Declaration Under 37 CFR 1.132
	Acknowledgement is made of the Gendelman Declaration filed under 37 CFR 1.132 on 8 September 2022. The Gendelman Declaration is insufficient in overcoming all of the pending rejections. The entirety of the Declaration focuses on two inventive compounds, M1TFV and M2TFV, in comparison with TFV alafenamide (TAF). M1TFV and M2TFV read on the compound of instant claim 2 wherein R2 is alkyl or methylphenyl and wherein R1 is a C22 alkyl chain. Figure 2a (left) shows that the intracellular uptake for the M1TFV and M2TFV, was about 23- and 5-fold greater than that of TAF at a concentration of 10 m. At 100 m, both M1TFV and M2TFV have improved uptake due to the fact that TAF is toxic at this concentration. In addition, at 10 m, both M1TFV and M2TFV are retained for up to 30 days whereas TAF is gone after 24 hours. Furthermore, Declarant states that Figure 3a-b shows a steady and sustained TFV-DP levels over 30 days when using both M1TFV and M2TFV but that when using TAF, there is a rapid decline of TFV-DP concentration.
	In response, while there are differences in release rate as shown in Fig 3, the data is unclear during the first 10-15 days. A clear difference in rate only appears after after 15 days and is not demonstrated over the entire course of the study. That being said, both M1TFV and M2TFV do show a clear difference over TAF in the cellular uptake study that would not have been expected. Therefore, compounds M1TFV and M2TFV as found in instant claim 14 would be allowable. However, the broader claims as currently filed are not in condition for allowance based on the Gendelman Declaration due to the compounds M1TFV and M2TFV not being commensurate in scope with the claimed invention. There is a fundamental requirement that must be met before secondary considerations can carry the day. “For objective evidence of secondary considerations to be accorded substantial weight, its proponent must establish a nexus between the evidence and the merits of the claimed invention.” Wyers v. Master Lock Co., 616 F.3d 1231, 1246 [95 USPQ2d 1525] (Fed. Cir. 2010) (quotation omitted). Where the offered secondary consideration actually results from something other than what is both claimed and novel in the claim, there is no nexus to the merits of the claimed invention. Tokai Corp. v. Easton Enters., Inc., 632 F.3d 1358, 1369 [97 USPQ2d 1673] (Fed. Cir. 2011) (“If commercial success is due to an element in the prior art, no nexus exists.”); Ormco Corp., 463 F.3d at 1312 (“[I]f the feature that creates the commercial success was known in the prior art, the success is not pertinent.”); In re Woodruff, 919 F.2d 1575, 1578 [16 USPQ2d 1934] (Fed. Cir. 1990). The two tested compounds only represent a tiny fraction of the full scope of what the Applicant is claiming.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 7-8, 10, 23, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (EP 2682397).
	The Applicant claims, in claim 2, a compound of Formula (I) (below) 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

wherein R1 is C13-C24 aliphatic group and wherein R2 is an amino acid side chain. Claims 7-8 and 10 further narrow the variables on Formula (I). Claim 14 narrows the compound to 8 unique structures. Claim 23 is a composition comprising Formula (I) and an excipient. In claim 29, R2 is selected from a side chain of phenylalanine, alanine, leucine, or tyrosine.
	Becker teaches a compound of structure (5a) as shown below (pg 4). 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

R5 can be methyl, R6 can be alkyl or any aryl, R7 can be an amino acid side chain (which would include methyl), R11 can be amino, and R12 can be H, which results in the following structure [0010]. A preferred aryl group is phenyl and a preferred amino acid side chain is methyl, as exemplified in compound 6 [0011].

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Becker defines alkyl as being from C1-C12 unless otherwise noted [0054]. The compounds of Becker can be formulated into a composition with excipients to form a dose in the therapy of HIV infections [0013].
	Becker does not teach wherein the alkyl group is C13-C24.
	While Becker teaches a compound of instant Formula (I) wherein alkyl is up to C12, Becker does not teach the alkyl group having 13-24 carbons. However, such a variation is considered obvious because of close structural similarity. A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1963). The skilled artisan would have had a reasonable expectation of success that adding one additional carbon on a 12-carbon chain, to make 13 carbons, would have similar properties as the compound that has 12 carbons in the chain. As such, claims 2, 7-8, 10, 23, and 29 are obvious in view of the prior art.

Response to Arguments
Applicant's arguments filed 8 September 2022 have been fully considered but they are not persuasive. The Applicant argues, on pages 9-11 of their remarks, that there is no teaching or motivation to modify Becker to extend the aliphatic chain length to C13-C22. Applicant argues that a C13-C24 aliphatic group for R1 of the claimed compounds is far removed from a C3 isopropyl group of Beck.
In response, the Applicant is erroneously pointing to narrow embodiments expressly disclosed within the prior art reference as representing the sum total of information conveyed by each. Art is art, not only for what it expressly teaches, but also for what it would reasonably suggest to the skilled artisan, including alternative or non-preferred embodiments (see MPEP § 2123). Although the isopropyl sidechain is exemplified in Becker, the broader disclosure teaches an alkyl sidechain having up to 12 carbons. As stated above, In re Payne states that it is obvious to make a claimed compound, in the expectation that compounds similar in structure will have similar properties. Thus, increasing a 12 carbon alkyl chain to a 13 carbon alkyl chain would have been obvious based on the assumption of similar structure and similar properties.

The Applicant argues, on pages 11-13 of their remarks, that the claimed compounds yield unexpected properties.
In response, the assertion of unexpected properties has been addressed above in the response to the Gendelman Declaration.

Allowable Subject Matter
	Claim 14, which is narrowed to two species tested in the Gendelman Declaration, would be allowed if written as an independent claim based on the showing of unexpected results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613